Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 1 of 18



                           UM TED STATES DISTRICT COURT
                      FOR THE SOUTIV RN DISTRICT OF FLORUM
                                FORT PW RCE DM SION


  PAA LA B.STUART                )
                                 )
        Plaintiff,               )
                                 )
                                 )              CaseN o. 18-14244-ClV -
                                 )              M A RTINEZ/M A YN A RD
                                 )
  CA TH ERINE S.R YAN ,          )
                                 )                              FILED BY                  .   .
  D EBO M H A .ST UA RT,         )
                                 )
  TENNIS TOW NHOUSES CONDOM INIUM )                                  JAd 15 2221
                                                                      .


  ASSOCIATION,1NC.,              )                                    ANGELA E.NOBLE
                                                                     CLERK U.s.as'ccm
                                 )                                 G.D.0FFLA.-FT,PIE9CE
  JEFFREY R.SW TH,               )
                                 )
  STATE OF FLOD A,               )
                                 )
         Defendants.             )
                                 )

                      M O TION TO A LTER OR A W ND JUD GW N T

        PlaintiffrespectfullymovespttrsuanttoRule59(e)andRule6009(6)oftheFederalRules
  ofCivilProcedureforreliefâom the Court'sorderentered on Dçcem ber18,2020.

  Standard

        A motion filed underRule 59(e)pripadly servesto correctanalyticalerrorsin aprior
  decision ofthecourt.SeeUnitedstatesv.Fiorelli337F.3d282,288(3d Cir.2003).UnderRule
  59(e),''ajudgmentmaybealteredornmendedifthepartyseekingreconsiderationshowjatleastone
  ofthefollowingpotmds:(1)aninterveningchangeinthecontrollinglaw;(2)theavailabilityofnew
  evidencethatwmsnotavailablewhenthecourtpantedthemotionforslzmmaryjudm ent;or(3)the
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 2 of 18



  needtocorrectaclearerrorof1aw orfactbrtopreventmnnifestinjustice-n... ''Suchcircllmstnnces
  include,intheappropriatecase,'theriskofinjusticetothepartiesandtheriskofundèrminingthe
  public'scov denceinthejudicialprpcess.!Buckv.Dtzvïx,       U.S. ,137S.Ct.759,778(2017)
  (citationandintemalquotationmarksomittedl.'' FederalRuleofCivilProcedure59(e)provides
  that''(a)motiontoalterornmendajudm entmustbeflednolaterth% 28daysaftertheently of
  thejudgment''FED.R.CIV.P.59(e).Rule6009providesabasisforreliefforavarietyofreason
  andççanyotherbasisthatjustifiesrelief.''AstheSupremeCourtnoted in earliercases,''W emust
  continuouslybearinmindthat'toperform itshighfunctioninthebestwayjusticemustsatisfythe
  appearanceofjustice.''Linebergv.HealthServicesAcquisitionCorp,486U.S.847,864,108S.Ct.
  2194,100L.Ed.2d855(1987),quotingInreMurchison,349U.S.133,136,75S.Ct.623,625,99
  L.ECL942(1955).lnsupportofhermotion,Plaintiffreliesonfhefollowingpointsandauthodties.


  Background Facts

         Thiscasearisesfrom astatecourtproceeding in which thestatecourtsfailedto follow the

  applicableprecedentstmdertheU S and FloddaConstitutionsand statelaw andsua spontealtered

  titletoPlaintiffshom eand propertiesinherited from herparentsupontheirdeathswllich werenot

  partofthesubjectmatterofthecaseinordertoeffectaresultdesiredbythesutetrialcourtbutnot
  supportedbyapplicable 1aw orevidence.ContrarytotheCourt'sopinion,Plaintiffdid notreceive

  creditagainstthemoneyjudgmentimposed bythestatet11:1courtforthevalueofherinberited
  propertyinterests(about$300,000)andherhomewasnotsoldforitsfairmarketvalue($560,000)
  .butratherwenttohersistersatasteepdiscount($71,000)whichwaslessth% athirdofthepdce
  at which she purchased the property eighteen years earlier as a result of an irregularity in the
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 3 of 18



  proceedings.-thestatecourtgavehersistersaKbidcredit''equaltotheam otmtoftheintlatedm oney

  judgmentthecourthadgrantedthem.
                                          ARG UM ENT

         Tl'
           lis Courtlm derstandably doesnotwantto be in the business ofoverruling state court

  judo entsabsentCongressionalauthorization dueto 28U.S.C.j 1257.RookerFeldmanisnot
  supposedtodivestafederalcourtofjudsdictionoverfederalcausesofactionexceptinverynarrow
  circumstances.l The preclusion doctrinesrelied upon by the Courtare bmsed upon comity and

  assllm e thatthe causesto be precluded Were actually litigated and decided in the originalcourt

  proceedings.Lozman v.City ofRiviera Beach,713 F.3d 1066,1080 (111 Cir.2013). In the
  underlying lrustcasethestatecourtsua sponteand againstthe applicableFlorida1aw andrulesof

  proceduretookjtuisdictionoverpropertiesPlaintiffacquiredthroughplzrchaseandinheritancethat
  weremw onnected to theborrowing againstherfather'strust.. The state courtordered equitable

  liens on Plaintiffs'lmrelated property interestswithoutsatisfying $he legalrequirem entsthatthe

  propertyinterestshadbeen acquiredorimprovedwithill-gotten gains.Palm BeachSavings& Loan

  Assn.v.Fishbein,619So.2d267(F1a.1993). ThesGtecourt'stindingsoffactnotably donot
  include any findingswith respectto PlaintiY sownership ofthosepropertiesindicating thatthey

  wereacquiredduetowrongdoingorthattheyweresubjecttobeingusedasrestitmion.Thesisters'
  Rentitlem ent''tothosem opertieswasneverraisedbythem intheircomplnintandwasneverlitigated

  in the statecourts

         Thedetermination ofthetruth ofthesestatementsdoesnotrequiretlzisCourtto review and


     1 Thedoctrineisderived from thedecisionsin Rookerv.Fidelity TrustCompany,263U .S.
  413,44 S.Ct.149,68L.Ed.162(1923);DistrictofcolumbiaCourtofAppealsv.Feldman,460
  U.S.462,103S.Ct.1303,75L.Ed.2d206 (1983).
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 4 of 18



  ovenuleastatecourtjudn entbutmerelytoengageinnormalfact-fmding.Thetruth isapparent
  on therecordsEledinthiscasewhichhavebeencitedinpreviousslings.Theplain languageofthe

  Constimtion and the Eleventh Circtlitprecedentsshould permitviable claim sthatw erenotfully

  litigated in statecourttoproceed. TargetM ediaPartnersv.SpecialtyM /cfg.Corp.,881F.3d 1279,

  1286-87(11th Cir.2018),citing Woodv.OrangeC/zfnf.
                                                  y,715F.2d 1543,1547(11th Cir.1983).
   However,thisCourtand theEleventh Circttithavenotapplied thosepreùedents.

         PlaintiffhascarefullyreviewedtheCourt'sordçrdism issingthiscase.TheCourtrecotmted

  thattheEleventh Circuitdetenninedthatthenarrow RookerFeldman doctrine appliesto preclude

  federaljudsdictionoverthecaseinvolvingPlnintiffsdghtstopropertiesinheritedgom herparents,
  butthatdismissalofthoseclaimsmustbewithoutprejudice. TheCourtthenaddressedreasons
  whytheclaimsregardingPlaintiffshomeinFloridashouldbebutwerenotsubjecttotheRooker
  Feldman doctrine,butw asneverthelessbarred by preclusion 1aw because,the Courtconcluded,

  Plaintiffsclaim tothecondominium wereadjudicatedonthemeritsagainstRyanandSt'uartoaswas
  theclaim thatitscoo scation9om Plnintiffnmotmtebtoajudicialtnking. (Opinion at11).The
  Courtreachedthatconclusiondespitethefactthatnoneofthecourtsthatconsideredthejudicial
  takingargumentdiscussedthemedtsofsuchaclaim (whichwasraisedasadefenseandnotstated
  asaclaim)with theexception ofJudgeM iddlebrooks'opinionon anapplication foratemporary
  restraining orderon theforeclosure saleofPlnintiY shomein which heojined on theissueof
  entitlementtotheFloddahomesteadprotection asto Plaintic shomeandthemagistratejudge's


           The Courtdid notaddressthe factthatPlnintiY s hom estead property w asnotnnm ed in
  thecomplaintasspecialdnmages,wasnevqrthesubjectofanoticeandhenring,andwasnot
  proven to have been acquired with ill-gotten gainsasFlorida 1aw requiresforthe hnposition of
  allequitable lien and the sG te courtissued no fm dings offactto thateffect.
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 5 of 18



  reportand recommendationsthatthisCourtadopted forpurposesofitsdecision.3

        PlaintiY sentitlem entto hershareofherfather'shom esteadthatsheacquired byoperation

  oflaw on January 18,1998 when herfatherdied and herrightto a share ofherparents'personal

  propertydevisedbyWillwasnotthes
                        .       (
                                 ubjectofmuchcommentintheEleventhCircuit'srulingsor
  thisCourt'sopinion.TheSupremeCpurthasnlledthatwhenalaw disposesoftherightsofproperty

  ownerstodevisetheirpropertiesthroughtheirestatesmldtlkerightofdescentbyintestacythatsuch
  agovernmentregulationoftherightsofinheritançegoestoofarandnmounistoantmconstimtional

  taking.Hodelv.Irving,481U.S.704,716,107S.Ct.2076,95L.Ed.2d668(1987).Thet'ightsof
  inhedtancehavebeen respected asflmdam entalvaluesinAngloAm edcan 1aw sincefeudaltim es.

  Id ThestatecourtinthiscaseeffectivelyobliteratçdM r.Stuad'srightunderArticleX,section4tb)
  oftheFloridaConstitutiontopasshisprotectedhom esteadtohisheirsandignoredhiswishesinhis

  trustandwill.ThecourttookjurisdictionoverM rs.Sttlad'spersonalpropertywllichincludedthat
  ofherhusbandeventhoughitwasneverpropertyofMn Stuart'stnzstwhichwasthesubjectmatter
  ofthe case.



          3 Indeed,theonly statecourtopinion thataddressedissuesin thiscaseisdem onstrably
  in en'orbecause itrelied on mattersnotintheappellaterecord andm isconstruedthelaw
  applicabletoinheritedhomesteadproperty.Stuartv.Ryan,232 So.3d418(Fla.4thDCA 2017).
  ItreliedontheIHaIcourt'srecitation(invented)thatPlaintiffsaid sheintendedtoliveinFlorida
  in thefuturewhen therecord on appealcontained no such assertion by Plaintiffbutratheronly
  evidencethatshehad resided in herFloddahomeparttime for 18years. TheFloridaappellate
  courtfurthererred when itincluded aspartofitsremsorlingwhy thehomestead exemption could
  notapply to PlaintiffwasthefactthatPlaintiffclnimedthebenestoftheFloridahomestead
  exemptioninArticleX,section4 (a)oftheFloridaConstitutionforherhpmeandArticleX,
  section 4(b)forherinheritedinterestinherfather'shomestead.W hilethe1aw inFloridaisthat
  onecan only claim ahom estead exemption foronepersonalresidenceatatim e,theFlorida
  Constimtionmakesclearthatthehomesteadexemptionforinheritedjropertyinthehandsof
  heirsdoesnotaffectordisqualify aclaim antâom simultaneously havmg ahom estead in wllich
  heorsheresides.
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 6 of 18



         Indeed,the statetHaIcourtrefused Plaintiffsattem ptto add the division ofherfather's

  hom estead asan issue in theJitigation when Plaintiffraised thatas apossibleissue. PlaintiY s

  fatherhad titled thehom e in thename ofhistrustwilich confllsed thetrialcourtinitially asto its

  ownership. Under Florida law, because it was hom estead property, its ownership passed

  automaticallyathisdeathoutsideofprobatebyoperationof1aw tohistllreedaughtersjointlywith
  alifeestateinlzissuaivingspouse.j732.401(1),FloridaStatutes,Wr/aàwav.Aronson,81So.3d515
  (F1a.3dDCA 2012).Thetnlsteeofhistrusthadnoauthorityoverthedispositionofthatproperty
  oncePlaintiY sfatherdiedandsothepropertywasnotpartofthesubjectmatterofthelitigation
  beforethestatecotut4 Nevertheless,thestatecotu'tsua sponteorderedPlaintiffsshareofitto be

  giventohersistersbutdidnotcredititsvalue(approximately$250,000to$300,000)toPlairltiffs
  loanbalanceordefkiencyjudgment. W hengivenarlopportunitytocorrectthatenor,thecourt
  declined.

         'l-hesutecottrtdid thesam e,thing* 111respectto M r.and M rs.Stuart'spersonalproperty
  thatwasneverproperty ofthetnzstand wasgoverned by theirwills.Thus,in contrastto theissues

  involving PlnintiffsFlorida hom e and conkary to the Court'sstatem ent,the inherited property

   interestswereneverlitigated beforethe sttecourtand werenotcredited againstthe exaggerated

   deficiencyjudgmentlodgedagainstPlaintiff.Thepropertyessentiallywasconfscated9om herby
   thestatecourtbaseduponthestatecourt'spersonaljudgnpntofwhoshouldownit.DE24-1at22.




          4 Ironically, thesuc
                            ' cessortrusteeto theJ.Ram ond Stuarttrustprovideda G&trustee,s
   deed''to theproperty to CatherineRyan and Deborah Stuartwllich pointedly recitedthatno title
   searchhad been conducted. The successortnzsteethusperpetrated afraud on therecording
   system becauseonethh'   d oftheownership ofthatproperty vested i.
                                                                   n Plaintiffin 1998.
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 7 of 18



        Asnoted above,whatthestatecourtdidwith respecttoPlaintiff'sinheritedpropertieswas

  whatthe U.S.Suprem e Courthas deem ed a taking in a differentcontext- on triballands.The

  Suprem eCourtsaid thatforgovernmentto abolish therightofdescentand devisewith respectto

  tdballandsam ounted toataldng.Hodelv.Irving,481U .S.704,716,107 S.Ct.2076,95 L.Ed.2d

  668(1987) In 1983,Congresspasseda1aw thatprovidedthatnoundividedgactionalinterestin
  a triballand property shallpassby descentordevise butshallescheatto the tribe ifthe interest

  nm otmtedto2% orlessofthetotalacreagein thekact. N oprovision wasm adetocompensatethe

  heirswhootherwisewotlldhaveinheritedthelands. W ritingfortheCourt,JusticeO'Connorfotmd

  the impactofthesGtuteGlextraordinarp''

                (Tlhere> ladonhereamoun/tod> allyGeabrogationoftherighttopassonacertaintype
                ofpropezty- thesmallundivided interest-to one'sheirs.In oneform oranother,theright
                topassonproperty- toone'sfnml 'lyinpaG cd ar-hu beenpad oftheM glo-Am ericanlegal
                system sincefeudaltim es.SeeUnitedstatesv.perkins,163 U.S.625,627-628,16S.G .1073,
                1074,41L.EII.287(1896).Thefactthatitmaybepossiblefortheownersoftheseinterests
                toeffectively controldisposidon upon death through com plexintervivostransacdonssuch
                asrevocabletrustsissimplynotan adequatesubsta'm tefortherightstaken,given thenam re
                ofthepropeo .Even the United States concedesthattotalabrogadon ofthe rightto pass
                propertyisunprecedentedandlikelyunconsdm tional.r
                                                                l'
                                                                 r.ofOralM g.12-14.M oreover,this
                stam teeffectively abolishesboth descentand deviseofthesepropeo interests ....

  Hodelv.Irving,481U.S.704,716,107S.Ct.2076,95L.Ed.2d668(1987).TheCourtheldthatthe
  com pleteabrogationoftherightofdescentanddeviseofpropertywhich hurtsnotonlytheheirsbut

  thedecedentswho ownedthepropertyptiortodeath maybeatnkingandwentGttoofr ''1d.at718.

         1.
          ntlziscase,theabolition ofM r.Stuart'srighttopasshispropertyviaintestacyby state1aw

  ordevisebyhiswillorasheintendedassetforthinllistrust(equaldivisionbetweenhisdaughters)
  aswellasthe com plçte usup ation ofM rs.Stuart'sdeviseby thestate courtwasatnking and the

  govem m entalpurpose ostensibly sought to be achieved,an equitable lien in favor pf Ryan and

  Stuart,wasnotlitigàted in the case orestablished in evidence-based findings,and nm ounted to a


                                                 7
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 8 of 18



    takingforwhichnocompensationwasprovided.TheapplicableFlozidalaw inthestateCopstittztion

    isthatM r.Stuart'shom estead wasprotected from forced salein thehandsofhisheirs.ArticleX,

    section 409,Florida Constimtion. The effect ofthe court's order was extfaordinary in thatit
    essentially abolishedthedescentand deviseofthePlaintiY spropertyinterestsasintended bytheir

    dèceased owners,a rightrecognized by the Anglo American legalsystem since feudaltim es.A s

    notedabove,thçabolitionoftherighttodescentanddevisebythegovernm entisanulw onstitutional

    taking. Hodelv,Ilwing,481US 704,716-718,107S.Ct.2076,95L.Ed.2d668(1987).
          Nevertheless,thestatecotut afteraclcnowledgingthatPlaintiffwascorrectinherassertion

    thatthetitletothefaiher'shomesteadpropertyresidedinthethreesistersasjointtenantsfollowing
    thei.
        rfather'sdeath,imposedaneqtlitablelien on Plninte sinterestinthepropertyostensiblysothe

    valueoftheinterestcotlld beused to reducewhatsheowed hersisters. Thestatecourtthen failed

.
    tocreditthevalueofthatinterestagainstthedebtinitsjudgmentofdetkiency, See,DE 108.
           Plaintiffiscognizantofthe Court'sopinion thattheFifth Am endment'sprohibition on a

    tnking by the state through its courts has not been violated here because the taking by the

    governm entalauthorityandthealteration oftitleatthebehestofapublicofficialwasforthebenefit

    ofprivatepartieswho had notfollowed the applicable state 1aw to ask forsuch relief. On the

    contrary,theimplementation ofthejudicialdecisionatissuenmountstoapublicuseforapublic
    purposebecausethestatecourtis''
                                  thegovernmententitychrgedwithimplementingthe(applicable
    law)hasreached afmaldecisionregarding theapplication oftherlaw)to theproperty atissue.'
    ''WilliamsonC@.RegionalPlanning Comm'nv.Hamilton Bank,473U.S.172,186(1985),rev'd
    onothergrotmds,Knickv.Townshè ofscott,139S.Ct.2162,204L.Ed.2d558(2019). Thecourt
    decides the property interestdetermined by state 1aw butwhen itdecides the property im erest


                                                8
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 9 of 18



  purported to bebased upon aninterpretation ofstate1aw thatisifferentâom theapplicablestate

  law,thatamotmtsto a taking. Stop theBeach Renourishment,Inc.v.Florida Departmentof
  EnvironmentalProtection,560U.S.702,719(2010)(p1urality).
         W ith respectto Plaintifpshom estead,the state courtsdid notasthis Courtsaid GGm erely

  determinewho betweentwoprivatepartieshadtherightto thecondominblm .''Thestate courtdid

  notdeveloporrelyuponevidenceastowhetherthecondominillm wassubjecttoanequitablelien
  tmderapplicableFlorida 1aw wllich required ashowing thatitwasacquired duetom isconductor

  tmjustenrichment.Therewasnohearing ortrialonthatissueandno noticethatthehomewasat
  issue.To obtain anequitablelien on aFloddahom estead,aplnintiffm ustshow byapreponderânce

  oftheevidence(1)thatthedefendantengagedinfraudulentoregregiousconductand (2)thatthe
  fimdsfrom thatconductcanbedirectlykacedtothepurchaseof,hwestment1 ,orimprovementof

  thehomestead.InreFin.FederatedTitlett Trust,Inc.,347F.3d 880,888(11thCir.2003),cited
  inFed.TradeComm'nv.Am.PreciousM etals,LLC,no.17-12042 (11thCir.2018).Toacquirean
  equitablelienonnon-homesteadproperty,lmjustendchmentrelatedtothepropertymustbeshown.
  Palm BeachSav.tfLoanAss'
                         n,A S.W.v.Fishbein,619 So.2d267 (Fla.1993).Nosuch evidence
  waspresentedinthecaseorfotmdbythejudge.Palm BeachSav.ttLoanAss'n,AS.W.v.Fishbein,
  619So.2d267('
              Fla.1993)Theonlyhearingsheldbythestatecourtaddressed solelytheissueof
  PlaintiY sentitlem enttotnlsteefeesandexpensereimbursements. 'rhecourtmadenofm dingsthat

  thecondomirlillm wasacquiredduetomisconductormjustenrichment.
         Iftheseseizuresofpropertynotnnmedinacivilcomplaintassubjectmatterofthelitigation
  werenotjudicialtnkings,then they certainly run afouloftheFourth Amendment'sprohibition
  againsttmreasonable seizuresand the Eighth Am endm ent'sguarantee againstexcessively harsh


                                               9
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 10 of 18



   plnishment. The Court's opinion m entioned that Plaintiffs home was credited against the

   defciencyjudm entleviedagainsther,butrestitutionisaremedyforcliminalviolationsandsome
   statutorymisdeedsinFloridathatisdirectedatrestolingaparticlzlarpropertyorfllndthatwastaken

   im properly. Sua spontetransferoftitle by the state courtofany ofa debtor'spropertiesisnota

   propermethod ofdebtcollection. Great-Westf,#èvKnudson,534U.S.204,122S.Ct.708,151
   L.Ed.2d635(2002) AstheSupremeCourthasstated:
                 (A)plaintiffcouldseekrestimtioninequity,ordinadlyintheform ofaconstructive
                trustoran equitablelien,wherem oney orproperty identiled asbelonging in good
                conscienceto theplaintiffcotlld clearly betraced to particularfLmdsorproperty in
                thedefendant'spossession..gcitationsomitted)A courtofeqtlitycotlldthenordera
                defendanttotransfertitle(inthecaseoftheconstructivetrust)ortogiveaseclzrity
                interest(inthecaseoftheequitablelien)toaplnintiffwhowas,intheeyesofequity,
                thetrueowner.Butwhere''theproperty(soughttoberecovered)oritsproceedshave
                been dissipatedsothatnoproductremains,rtheplaintiffsqclaim isonlythatofa
                 generalcreditory''and the plaintiff ''cannotentbrce a constructive trust of or an
                 equitablelienupon otherpropertyofthe(defendantj.
   Great-West.
             Ja4 vKnudson,534U.S.204,122 S.Ct.708,151L.Ed.2d 635(2002).Absentsome
   connection to thecdm e orm isconduct,propertym ustbe seized fordebtcollection in the mnnner

   decreedby law -notjustbecausethejudgedecidesitistçappropriate.''See,e.g.,DE 24-1at22.
          Plaintiff acknowledges that tllis case arose because of m istakes she made in the

   administrationofherfather'strustandisrem orsefulthatshewasdefraudedandthen over-botw wed

   againstherinheritancewiththeknowledgeandagreementofherfnmilytopay thecarryingcostsof

   a com mercialrealçstate hw estmentand then for supportdtlring illness. She did notcom mit

   conversion orany crim ebecauseshereliedin goodfaith upontheterm sofherfather'strustandthe

   Florida statuteswhich permitted investm entin realestateand borrowing by his executorand the

   Floridastamteswhich gavehertherighttotnlsteefeesandreimbm sementoftrusteeexpenses.jj


                                                10
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 11 of 18



   736.0708,736.0709. The statet'
                                HaIcourtm adeno fmdingsofconversion, W hilethestatecourt

   expressed its view thatPlaintiff engaged in Gtreprehensible''activity,thataspect ofthe court's

   opirlion failed tom eetthestandardssetbytheU .S.Supreme Cotu'tandtheFloridaSuprem eCourt

   fora determ ination ofElreprehensibility''which requiresevidencethatthe conductcomplained of

   caused physicalaswellas econom ic hnrm. StateFarm M utualAuto InsuranceAssociation v.

   Campbell,538U.S.408,419(20034,Schoefk.R.J ReynoldsTobaccoCo..
                                                               ,232So.3d294,306-307
   ('
    Fla.2017)(afindingofçlreprehensibility''requiresproofofeconomicandphysicalhnrm).
          No criminalactivity was involved in this case or otheractivity for which restitution is

   authorizedintheFloridastatutes.s Theplnintiffsinthestatecaseaskedforamoneyjudgmentand

             Plaintiffnotesthatthe Courtcited acasef'
                                                    rom theFederalCourtofClaim sratherthan
   atly Floridaprecedentsfortheproposition thatPlnintiY shom e soldfor&tthefairm arketvalue''
   andthatvaluewascreditedqgainstthejudgmentsheowedinthetrustcase.Infact,herhome
   wasvalued at$560,000 asoftheday ofitssalewhen hersistersboughtitfor$71,000 which was
   lesstha11onethird ofthepricePlaintiffpaidtopurchasethepropertyinJqnuary2000($225,000)
   eighteen yearsearlier. Theappraised valueofthehom ewascredited againsttheinflated
   judgmentawardedbythestatecourt,in conkasttothevalueofPlaintiff'sinheritedproperties
   (about$300,000)wllichwerenotcreditedagainstthejudpnent- afacttheCourtomitted.This
   CourtcitedaFederalCourtofClaimsoyinionforthepropositionthatPlaintiff'shomehadbeen
   takenasrestitutionbuttheanalogywasmapt.(opinionat15,citingM ilgroom v.UnitedStates,
    122Fed.C1.779,801n27(2015))inwhichthecourtobserved indictathatanawardofa
   propertyasrestimtiondidnotconstitutealnkingofprivatepropertyforpublicuse).Onthe
   contrary,when a courtordersatitleofpropertytransferred,theactualtTansferofthetitleis
   effecttzating apublicpurpose. TheCourtdidnotaddressthefactthatthehom eowned by
   Plaintiffhadnothing to dowith theconductcomplained ofasrequiredby state1aw forthe
   application ofan equitablelien andthatthehom ewasnotm entioned in thesisters'com plaint
   whichdeprivedthestajecourtofjurisdictionoveritandalsothedghttoawardthehomeas
   restitution.SeeGreat-West.  I,f/c
                                   'vKnudson,534U,S.204,122S.Ct.708,151L.Ed.2d635
   (2002),Scalia,J.r'forrestitutiontolieinequity,theactiongenerallymustseeknottoimpose
   personalliabilityonthedefendant(forasllm ofmoney),buttorestoretotheplaintiffparticular
   fLmdsorpropertyinthedefendant'spossession.'') An 'equitablelien''is''lajright,enforceable
   only in equity,to have a dem and satisfied 9om a particlzlar::nd orspecific property,w ithout
   hayingpossessionofthefundorpropery ''Black'sLaw Dictionaty 942(8thed.2004);seeJones
   v.Carpenter,90Fla.407,106So.127,128-29(1925);Jenningsv.BeemanInv.Co.,177So.2d
   66,68('
         Fla.2dDCA 1965).''Eqtlitableliensbecomenecessaryonaccountoftheabsenceof
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 12 of 18



   they gotonethatwasvastly inflated bythetl'
                                            ialcourt'sfailm etoaward any trusteefeesforsixteen

   yearsofservice orany reim btlrsementforthe$330,000 of trusteeexpensesincurred by Plaintiff.
   They did notnnm eherhome orinhedted propertiesmsûGspecialdnm ages''asrequired to givethe

   courtjurisdiçtionovertùepropertiesorthelegalbasisuponwllichtoimposeaneqtlitablelien-1et
   alonekansferoftitle. United Stqtesv.Sineneng-smith,no.19-67,           US (M ay 7,2020).
                                                                                          ,
   Greenlawv.Liitedstates,554u.s.237,128s.ct.2559,171L.Ed.2d.399(20O8),
                                                                      .z,v,ffv.Lovett,
   93Fla.611,112 So.768(1927)(enbanc)(nosubjectmatterjurisdictionoverpropertiesnotnnmed
   in complaint).
          TheFourth Am endment,m adeapplicabletotheStatesbytheFourteenthAmendm ent,states

   lç-l-he right of the people to be secure in their persons, houses,papers,and effects,against

   lmreasonablesearchesmldseizures,shallnotbeviolated,'' TlzisconceptdatestotheM agnaCarta's
                                                                         '
                                                                   .
   successfuleflbrtto thwarttheimposition ofexcessivefmesand pmlshm entsbytheEnglish King.

    ltismanifestfrom thefactsinthiscaseandthefailtlreofthestatecourtstofollow thebasicsofdue

   processof1aw (noticedndopportlmitytobeheard)thattheseizureofPlaintiff'spropediesbythe
   statecourtwasarbikary,capricious,tmsupportedbythe1aw andaninjustice.AsJusticeO'Cormor
   opined in Hodelv.Irving whatwenton herewastrulyRextraordinazy ''Hodelv.1, ing 481U .S.

   at718.TofailtoaffordaremedyforthisinjusticeinfederalcourtinsupportoftheUSConstitution
   isamnnifestinjustice.
          42U.S.C.j1983providesaremedyforsuchaconstimtionaltort:''Everypersonwho,tmder
   colorofany statute,ordinance,regulation,custom ,orusage,ofany State orTerritory ortheD istrict

   ofColllmbiw subjects,orcausestobesubjected,any citizenoftheUnitedStatesorotherperson

   sim ilarrem edies atlam ''Jones,106 So.at128-29.

                                                12
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 13 of 18



   withinthejudsdictionthereoftothedeprivationofanydghts,pdvileges,orimmllnitiessecuredby
   theConstitution andlaws,shallbeliabletothepartyinjuredin anaction atlaw,suitin equity,or
   other proper proceeding for redress.'' '
                                          l'
                                           he Sùpreme Courthas said, w11h respect to local

   governm ents,''when executionofagovernment'spolicyorcustom ,whethermadebyitslam nakers

   orbythosewhoseedictsoractsmayfairlybesaidtorepresentofficialpolicy,intlictstheinjurythat
   thegoverrimentasanentityisresponsibletmderj 1983.''M onellv.DepartmentofsocialServices
   t?
    /cf/.
        pofNew York,436U.S.658,694,98S.Ct.2018,56L.Ed.2d611(1978). Certainlyajudicial
                                                                           '
                                       j
   decision which issupposedto apply govem ing 1aw to a setof, factsfound m ay besaidto bean act

   representingox cialpolicy(regardlessofwhetheritiseaoneous).
          In Timbsv.Indiana,139 S.Ct.682,203L.Ed.2d 11(2019),theCourtheldthat''theEighth
   Am endm ent'sExcessiveFinesClauseisan 'incorporated'piotection applicabletotheStatestmder

   theFourteenthAmendm ent'
                          sDueprocessClause.''TheEighth Am endmentprovidesthattGExcessive

   bail shall not be required,nor excessive Gnes imposed,nor cruel and tmusual ptmishm ents

   inflicted..''TheTimbscasealsostandsforthepropositionthattheConstitutionprovides''Protection

   againstexcessiveplnitiveeconom icsanctions...''which theCourtregarded asuftmdnm entaltootzr

   schem eofordered libery ''Timbsv.Indiana,139 S.Ct.at689. ln Timbs,theCourtreversedthe
   state'sseiztlreofM r.Tim bs$42,000carhepurchasedwithm oney9om aninstlrancepaym entupon

   llisfather'sdeath.Itwasseizedin an inrem forfeiturebasedupon acrim inaldrugconviction which

   providedforam axim llm fm eof$10,000.TheTimbscasem aybeanalogoustothefactsin tlziscase
   w here the statecourtsua sponte took property belonging to Plaintiffto add to a m onetary sanction

   thatthecourtwasimposing. In thecaseofthe inherited properties,therewasno efforton thepart

   ofthetrialcourttoprovideasetoffagainstwhatthecourtdeemedtobethemoneyjudgmentowed.

                                                  13
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 14 of 18



          M anifest injustice means something which is 'obviously tmfair'or 'shocking to the
   conscience-'Itreferstoanlmfnirnessthatisdirect,obvious,andobservable.Plaintis issympathetic

   totheCourt'sordertoavoidexercisingsubjectmatterjudsdictionwherenoneexistsandwishesthat
   the state courts had exercised the snm e concern. Eleventh Circuitcaselaw equates çtm nnifest

   injustice''withtheplainen'
                            orstandardofreview.Unitedstatesv.Campbell,no.16-10128(111Cir.

   2020),citing US.v.Quintana,300F.3d 1227,1232(11thCir.2002),abrogatedonothergrotmds
   by UnitedStatesv.Doyle,857F.3d 115 (11th Cir.2017). To demonstratemnnifestinjustice,a
   petiiionermusidemonstrate (1).thatthere was error;(2)thatwas plain;(3)thataffected llis
   substantialrights;and (4)thataffectedthefundnmentalfaimessoftheproceedings.Johnson v.
   United States,520U.S.461,466-67,117 S.Ct.1544,137 L.Ed.2d 718(1997). ThattheCourt
   declinedfoïRooktrFeldmanandpreclusionreasonstopermitafederalforttm toadjudicatetheloss
   offundnm entalrightsby plaintiffwhoseproperty rightsand those ofherparentsto descentand

   devise(nottomentionherdghttoherownhomeandherdomicile)wereusurpedbythegovernment
   withoutnotice,jiuisdiction orhearingand contrarytoprevailing state1aw was,to quoteJustice
   O'Connor,tGextraordinary''andshouldshocktheconscienceandcausealossoftrustandcoM dence

   in thecourts.Plaintiffhasneverseen anytlling likewhatshe hassuffered in theFlorida courtsin

   neady 50yearsofexperienceasalawyer. ThecaseagainsttheStateofFloridadoesnotrequirethis

   Courttoreview andundotheerroneousjudm entsofthesGtecourtsbutrathertoprovidearemedy
   forthe Constitutionalviolationsbythestateactingthrough itscourts.

          Plaintiffproposesthatshebe granted leaveto filean am ended com plaintthatm orefully sets

   forththeclaim soutlinedhere.        Rule15providesthatçûapartymaynmenditspleading(with)
   thecourt'sleave''andthatRltlhecourtshotlld geelygiveleavewhenjusticesorequireA.''Fed.R.

                                                14
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 15 of 18



   Civ.P.15(a)(2). Filingan nmended complaintwould servetheinterestsofjusticeandpromote
   judicialefficiency.Further,therewouldbenosubstantialortmdueprejudice,badfaith,unduedelay,
   orfutility. Through theAm ended Complnint,Plaintiffsseek to perfectherclaim under42 U.S.C.

   j 1983 andtheFourth,Fifth and Eighth AmendmentsagainsttheStateofFlodda. Floridahas
   waived itsimm llnity forConstimtionaltortsinitsconstitution,ArticleX ,section 6andby stattzte,

   j768.28,FloridaStamtes.
                                        VER IFICA TIO N

          PlaintiffaversthatallfactualsGtem entsm adeinthispleadingaretrueand correcttothebest

   ofherlcnowledgetmderpenaltiesofperjuryplzrsuantto28U.S.C.j 1746.
                                         C O N CLU SIO N

          W HEREFORE,forl eforegolgre% ons,plahtifsubM tsthatherm otionshouldbegranted

   and thatthe Court'sorderdated December 18,2020 should be nm ended and revised to permita

   federalforum forplaintiY sclaim sagainsttheStateofFloridaforthetm constitutionalseizureofher

   inheritedpropertieswhichtheEleventhCircuitrlzledshouldbedismissedwithoutprejudice.These
   claimsarisetmder42U.S.C.j 1983,theFourth,Fifth,FourteenthandEighth Amendmentstothe
   U.S.Constitution and ptlrsuantto applicableFlorida law. Respectfully,in lightoftheprecedents

   cited above,Plaintiffassertsthatherclaim sregarding the seizureofherhom e also areproperly

   beforetheCotut Unitedstatesv.Sineneng-smith,no.19-67, US            (M ay7,2020)4Greenlaw
   v.Unitedstates,554U.S.237,128S.Ct.2559,171L.Ed.2d399(2008).




                                                15
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 16 of 18



                                              Respectfully subm itted,




                                              Pam elaB.Stùart
                                              Plaintiffprose
                                              P.M .à.//8202
                                              6001N orth H ighw ay A 1A
                                              lndian RiverShores,FL 32963-4116
                                              A lternate:
                                                      5115 Y llm a Street,N .W .
                                                      W asllington,D C 20016
                                              202-244-0723(home)
                                              202-999-2374(ce11)
                                              202-835-2200(business)
                                              pamsttzart@ aol.com



                                   CERTT ICATE OF SERVICE

          IHEREBY CERTT Y thaton this14th day ofJanuary,2021,1causedthisM otion toAlter

   orAm endJudm enttobefiledwiththeClerk oftheCourtviaFederalExpressOrUS PostalSerdce

   flrstclassorpriodty m ailwith feesand/orpostagepre-paid and with cotmselofrecord msshown

   below by flrstclassorpriority m ailw1111postagepre-paid.

   C.D ouglasV itunac,Esq.
   Collins,Brown,Barkett Chtd.
   756 Beachland Boulevard
   VeroBeach,FL 32963
   dvitunacpleadlgs@verolaw.com
   Cluistine E.Ryan,Esq.
   809 Brynw yck Road,N .E.
   Brookhaven,G A 30319
   cryan.esq@gmail.com
   cotm selfor Cathetine Ryan and D eborah St'uart


                                                 16
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 17 of 18



   Sean A M ickley,Esq.
   Kirwin N on'isP.A .
   15 W estChurch Street,Stlite 101
   Orlando,Florida 32801
   sam@ kirwinnonis.com
   counselfortheTennisTownhousesCondom inium Association,Inc.

   Jason L.Odom ,Esq.
   Gould,Cooksey,Fennell,PA
   979Beachland Boulevard
   VeroBeach,FL 32963
   iodom@gouldcooksey.com
   cotmselforJeffrey R.Smith,Clerk oftheCircuitCourtforIndian RiverCotmty,FL

   ChristopherM .Sutter,Esq.
   AssistantAttorney General
   StateofFlodda
   110 S.E.6thstreet, 10thFloor
   Ft.Lauderdale,FL 33301
   ceistopher.suûer@myforidalegal.com
   collnselfortheStateofFlodda



                                             V.x..o.g > ..u.
                                                           .
                                                PAM ELA B .S'
                                                            IRJA RT
Case 2:18-cv-14244-JEM Document 114 Entered on FLSD Docket 01/15/2021 Page 18 of 18

                                                                          '
                                                                                                   Toreuse,coverormarkthrol
                                                                              qpzlpék-a
                                                                                      f:l@8J1r(ada'aas-aa
                                                                              l.Iï1R75srAr!klEr'lIT''iuAu
                                                                              I                                              ,   .



                                                                              t!1I4l1F1îl1EîCuIDD:B
                                                                              ltn CLERK .
                                                                              j U8 RISTRIZT 20U:   .:1,
                                                                                                      j
                                                                              I   '.           . .
                                                                                                 )
                                                                              '
                                                                                   SjUIZEjER. DISTRII
                                                                                      -
                                                                                          '.


                                                                                   121SOUTH US Hlbi
                                                                                   FORT PIERCE FL 28
                                                                              1qpe:!
                                                                                  (
                                                                                  -
                                                                                  .
                                                                                    )407-paon' ' ' iEF:
                                                                                               .                .
                                                                                                                 .
                                                                                                                     '
                                                                                                                         .
                                                                                                                                     .

                                                                              $11
                                                                                1.
                                                                                 111111I11111111111l11I111111111
                                                                              '
                                                                              j .                                                1J.
                                                                                                                                 . IIJIII111I
                                                                                                                                            E
                                                                              I
                                                                              '                        .            I                            .
                                                                              j' .
                                                                              l
                                                                              '
                                                                              I
                                                                                j ..,'' !
                                                                                        j
                                                                              1.                           '1 ' I
                                                ....-'-
                                                              s v ''*'.       l
                                                                              '                i                     !.( j               .   j
                                          I                                                            '
                                   - ...
                                         ..-.v.'-'
                                                           sv
                                                                   z;         '
                                                                              I
                                                                              ,
                                                                              1
                                                                                                                .




                                 f
                                 :
                                 ,v
                                  ï'
                                   s
                                   b
                                   : ,%.
                                       ,
                                       0 %%%s.                                lTzlt7811j159g;4s
                                   1 %               >    * < ..
                                                                              l.
                                                                               xH
                                                                               .x
                                                                                ...,
                                                                                   .x
                                                                                    .:
                                                                                     ,
                                                                                     g.
                                                                                      cpqj         '       .'
                                                                                                                                             .




                                                                              t)I
                                                                                $
                                                                                II
                                                                                 l
                                                                                 ,
                                                                                 I
                                                                                 1
                                                                                 j1
                                                                                  !
                                                                                  I
                                                                                  ,)
                                                                                  -l
                                                                                   II
                                                                                    l
